DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment on Drawings
	The Examiner notes with appreciation that the color figures 4A-H were submitted with the application.  The color versions are easier to decipher than the black and white versions that were also submitted and will be printed on any patent or publication from this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,845,854 to Winter et al.

Regarding claim 1, Winter shows the claimed data storage device in Fig. 2, for example.  He shows the claimed nonvolatile memory device as memory 202, for example.  He does not explicitly teach that memory 202 is nonvolatile, but it is an obvious matter of design choice to use nonvolatile memory to prevent data loss when power is lost.
He shows the claimed controller as controller 211, for example.
He teaches that his controller receives temperature measurements from temperature sensor 215 as claimed.
He teaches that his controller calculates an amount of operational time that the memory device can be exposed to a temperature that is greater than a predetermined threshold at column 7, lines 44-47 (“The load may be controlled such that the amount of time, Ta, during which the recommended maximum power 304 is exceeded, is not longer than the specified time.”) and also at column 11, lines 56-59 (“At step 840, the controller 211 may control load on the electronic components 218 in such a manner that the maximum temperature of the heat sink is not exceeded for longer than a 
Winter’s device allows the memory to operate at a temperature above the threshold as claimed, as shown in Figs. 3A, 3C, and 5.

Regarding claim 2, Winter does not specify his memory 202 is a NAND device, however it would have been obvious to one of ordinary skill in the art at the time of the effective filing to use NAND memory for its attendant advantages (low cost, easy availability, etc.).

Regarding claim 3, Winter shows the claimed temperature sensor as temperature sensor 215, for example.



Regarding claim 5, Winter shows multiple thresholds in Fig. 3B (Max component internal temp 315 and Max heat sink temp 320).

Regarding claim 9, Winter’s device throttles various components, including memory 202, to lower the temperature of the devices (see step 840 in Fig. 8, for example).

Regarding claim 11, Winter teaches that his processor 201 could be an ASIC, as claimed, at column 13, lines 51-60.



Regarding claim 13, Winter’s device throttles power as shown in Fig. 3C, for example.

Regarding claim 14, Winter specifically mentions throttling individual components or subsystems to reduce heat generation.  He does not mention throttling command fetching, however it would have been obvious to one of ordinary skill in the art to throttle command fetching as another way of slowing down or throttling operation since throttling command fetching will lead to throttled power consumption (fewer commands processed means less power consumed).

Regarding claim 15, Winter does not teach that his controller tracks memory cycling, however it would have been obvious to one of ordinary skill in the art to track memory cycling as a way of gathering data that could be used to optimize future operations.



Regarding claim 17, duplicating a control strategy of controlling temperature of a first device independent of a second device is an obvious matter of design choice.   The added complexity of independent control may yield worthwhile benefits to the user.

Regarding claim 18, Winter does not mention the claimed events as threshold temperature reset triggers, however it would have been obvious to one of ordinary skill in the art to reset the temperature threshold when major events (such as those listed) occur.  Resetting a temperature threshold allows system operation to be optimized by adjusting to new conditions, starting from a known data point, and major events such as those listed signal points when system operation might be changing so threshold resets would be important.

Regarding claim 19, Winter shows the claimed data storage device in Fig. 2, for example.  He shows the claimed nonvolatile memory device as memory 202, for example.  He does not explicitly teach that memory 202 is nonvolatile, but it is an obvious matter of design choice to use nonvolatile memory to prevent data loss when power is lost.

He shows the claimed means to track temperature as temperature sensor 215, for example.  He shows the claimed means to track a time of exposure as determining module 206, for example.
 
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132